Citation Nr: 1758541	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  14-36 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea, to include as due to the service-connected bilateral arm disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from July 1959 to February 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision by the Department of Veteran Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issue was remanded by the Board in March 2017 for further development and adjudication.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

The Veteran's sleep apnea is not related to his active military service or the service-connected bilateral arm disability.


CONCLUSION OF LAW

The criteria are not met for entitlement to service connection for sleep apnea.  38 U.S.C. §§ 1110, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Additional VA and private medical records and reports of VA examination received after the September 2017 supplemental statement of the case was issued are not pertinent to the issue on appeal and were submitted in support of separate claims currently under development at the RO.  Thus, a remand is not warranted for consideration of the additional evidence.  38 C.F.R. § 19.31.

The Veteran asserts that he currently has sleep apnea that is the result of pain from his service-connected bilateral arm disability.  

To establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in-service, and (3) a nexus between the in-service injury or disease and the current disability.  See 38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303  (2017).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Additionally, when aggravation of a veteran's nonservice-connected condition is proximately due to or the result of a service- connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995). 38 C.F.R. § 3.310 (2017). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran does not contend that his sleep apnea is directly related to his active military service, nor does the evidence support such a finding.  Notably, the service treatment records are negative for the claimed disability and the June 2017 VA examiner opined that sleep apnea was not related to his military service.  The examiner reasoned there was no objective evidence in the service treatment records documenting continuous medical evaluation, management or treatment for any medical conditions that might be related to the current diagnosis of sleep apnea.  The examiner additionally reasoned that sleep apnea was diagnosed many years after the Veteran separated from active service in 1967 and sleep apnea was mainly related to his increased BMI causing and/or aggravating the obstruction of the upper airways.  

The first post-service documented finding of sleep apnea was in 2011, some 44 years post service.  See 38 C.F.R. § 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2012).  Thus, the evidence of record reveals there was a prolonged period of time, four decades, following the conclusion of his service without relevant medical complaint or treatment.  Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology and had failed to account for the lengthy time period following his service during which there was no clinical documentation of the claimed disorder).  

Instead, the Veteran asserts that his sleep apnea is secondary to the service-connected bilateral arm disability.  In that regard, the December 2013 VA examiner opined sleep apnea was not proximately due to or the result of the Veteran's bilateral arm condition.  The June 2017 VA examiner additionally opined sleep apnea was not aggravated beyond its natural progression by the service-connected bilateral arm disability.  The examiner determined the etiology of OSA was not related to chronic pain.  It was mainly related to increase BMI causing and/or aggravating the obstruction of the upper airways.  The examiner noted that during the December 2013 examination the Veteran reported that his OSA related symptoms significantly improved when he started using a CPAP regardless of the alleged pain in his arms at night.  Thus, the competent and credible medical evidence of record does not support a finding that the Veteran's sleep apnea is related to or aggravated by his bilateral arm disability.  

The Veteran's statements are not competent evidence to determine whether his sleep apnea is related to his bilateral arm disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The probative medical evidence of record does not support a finding that his sleep apnea is related to the Veteran's bilateral arm 

disability.  Thus, service connection is not warranted for sleep apnea.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310.  


ORDER

Service connection for sleep apnea, to include as due to the service-connected bilateral arm disability, is denied.




____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


